DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
A preliminary amendment was filed on 05/11/2020. Claims 1-16 were canceled, and new claims 17-36 were added. Currently, claims 17-36 are pending.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Application No. EP17306418.9, filed on 10/19/2017 has been received.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not squeezer adapted to collapse the medicament container in response to being driven by a drive mechanism”. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In this case, the corresponding structure of “squeezer” as described in the specification (pg. 3, lines 5-6, “the squeezer comprises at least one roller”) includes at least one roller. The corresponding structure of “drive mechanism” as described in the specification (pg. 9, lines 29-30, “The drug delivery device 10 may be an auto-injector wherein the drive mechanism could be operated by a mechanical or gas spring or by an electric motor.”) includes at least one of a mechanical, gas spring, or electric motor, or any equivalents within the art. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 31, the limitation “wherein the squeezer comprises two rollers” is unclear as to whether “the two rollers” recited in claim 31 are different or the same as the “at least one roller” recited earlier in claim 30. For the purposes of examination, the limitation will be interpreted as the two rollers being the same as the at least one roller in claim 31.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17, 25, 28, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagel .
Regarding claim 17, Nagel discloses a medicament container (fig. 1, medicament container 1) comprising: a flexible bag (fig. 1, flexible bag 2) comprising a proximal end (see annotated fig. 1 below) and a distal end (see annotated fig. 1 below), the distal end comprising an outlet port (fig. 1, outlet 4), wherein the flexible bag is configured to increase in length between the proximal end and the distal end during a transition of the flexible bag to a collapsed state (paragraph 0022).

    PNG
    media_image1.png
    290
    461
    media_image1.png
    Greyscale

Regarding claim 25, Nagel discloses wherein the flexible bag is configured as a bag comprising a flexible material (paragraph 0008, “A medicament container for a liquid medicament according to the invention comprises a flexible bag with an outlet”, a flexible bag would inherently comprise a flexible material).
Regarding claim 28, Nagel discloses wherein the medicament container contains a medicament (paragraph 0008, “A medicament container for a liquid medicament according to the invention comprises a flexible bag with an outlet).
Regarding claim 33, Nagel discloses a drug delivery device (paragraph 0013) comprising:
A medicament container (fig. 1, medicament container 1), the medicament container containing a medicament (paragraph 0008, “A medicament container for a liquid medicament…”) and comprising a flexible bag (fig. 1, flexible bag 2), the flexible bag comprising .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 18, 26-27, and 34 are rejected under 35 U.S.C as being unpatentable over Nagel in view of Hall (US 2798488 A).
Regarding claims 18 and 34, Nagel does not disclose wherein the flexible bag has a profile which decreases towards at least one of the proximal end and the distal end of the flexible bag
However, Hall teaches wherein the flexible bag 1 (col.3, lines 31-35, “Reverting to the collapsible container 1, the volume of material therein must be smaller than the total available volume of the container 1…”) has a profile which decreases towards at least one of the proximal end and the distal end of the flexible bag (see annotated fig. 4 below).

    PNG
    media_image2.png
    435
    337
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the profile of the flexible bag disclosed in Nagel to decrease towards the distal end of the flexible bag, for the purpose of providing a better gripping area for a user or a device, since the applicant has placed no criticality on the shape of the flexible bag, as this profile was given in an “exemplary” embodiment (see specification, “In an exemplary embodiment, the profile is not uniform but decreases towards the proximal and distal end of the container 24”), and it has been held that optimizing the shape of an invention involves only routine skill in the art.
Regarding claims 26-27, Nagel discloses substantially the device disclosed in claim 17, but is silent to the material used in the flexible bag and wherein the flexible bag is formed by impact extrusion, or by at least one of injection molding and blow molding.

It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the flexible bag disclosed in Nagel by having it comprise of aluminum, as taught by Hall, for the purpose of providing a suitable material having malleablility that allows the flexible bag to be easily formed during production, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In Re Leshin, 125 USPQ 416.
Nagel, as modified by Hall, is silent to wherein the flexible bag is formed by impact extrusion. However, the claimed phrase “wherein the flexible bag is formed by impact extrusion, or by at least one of injection molding and blow molding” is being treated as a product-by-process limitation and since it has been held that a product-by-process limitation is not construed as being limited to the product formed by the specific process recited, therefore, even though Hall is silent as to the process used to create the flexible container such as impact extrusion , it appears that Hall’s product would be the same or similar as that claimed, especially since both applicant’s product and the prior art product is made of an aluminum material.
Claims 19 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Nagel in view of Modi (US 20070191780 A1).
Regarding claims 19 and 35, Nagel discloses substantially the device disclosed in claim 17, but is silent to wherein the outlet port comprises a membrane adapted to be pierced by a hollow tube or needle.


    PNG
    media_image3.png
    539
    436
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the outlet port disclosed in Nagel by providing a membrane adapted to be pierced by a hollow tube or needle, as taught by Modi, for the purpose of providing a suitable sealing means to the flexible bag (see Modi, paragraph 0012, “the reservoir comprises a fillable bladder having flexible walls that can be sealed), thereby preventing contamination of the medicament from the outside environment.
Claims 20-23 and 36 are rejected under 35 U.S.C 103 as being unpatentable over Nagel in view of Kobashi (US 20100249728 A1).
Regarding claims 20-21 and 36, Nagel discloses substantially the device disclose in claim 17, but fails to teach wherein the proximal end of the flexible bag comprises a flat section, and wherein the flat section comprises one or more holes.
However, Kobashi teaches a bag (fig. 1, bag-like article 10) wherein the proximal end of the bag comprises a flat section (see annotated fig. 1 below), and wherein the flat section comprises one or more holes (fig. 1, hole 16, holes 17a-17b).

    PNG
    media_image4.png
    872
    504
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the proximal end of the flexible bag disclosed in Nagel by providing a flat section with one or more holes, as taught by Kobashi, for the purpose of providing a suitable means of securing the bag to a device (paragraph 0021, “When the medical container is 
Regarding claim 22, Nagel, as modified by Kobashi, discloses wherein the flat section comprises at least two holes having at least two different shapes (see Kobashi, fig. 1, hole 16 has a circular shape, and holes 17a-17b have elliptical holes), wherein a sequence of the at least two different shapes forms an identifier (see Kobashi, fig. 1, the holes 16 and 17a-17b are capable of forming an identifier due to their different shapes).
Regarding claim 23, Nagel, as modified by Kobashi, discloses wherein the flat section is formed by bonding, wherein bonding comprises ultrasonic welding (see Kobashi, paragraph 0037, “By sealing (e.g., heat-sealing, ultrasonically sealing) the peripheral edges of the two sheets 12a and 12b, which constitute the container body 10…”).  
Claim 24 is rejected under 35 U.S.C 103 as being unpatentable over Nagel in view of Mesa (US 5354286 A).
Regarding claim 24, Nagel discloses substantially the device disclosed in claim 17, but is silent to wherein an inside of the medicament container comprises a coating to prevent a material of the flexible bag from reacting with a medicament.
However, Mesa teaches a coating inside a medicament container (col. 3, lines 49-52, “Therefore, to solve these problems, the present invention contemplates providing a plastic or metallic cartridge having a polyparaxylylene coating applied to at least an inner surface thereof.”) that prevents a material of the container from reacting with a medicament (col. 3, lines 41-45 and 53-54, “In addition, such silicone does not adequately prevent metal from reacting with the medicament contained in the cartridge… When such coating is applied to metal, medicament contamination is prevented”).
.
Claims 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Modi in view of Nagel and Basso (US 20120197212 A1).
Regarding claim 29, Modi discloses a drug delivery device (abstract) comprising
 a housing 52 adapted to receive a medicament container (fig. 2A, reservoir 70 within housing 52), the medicament container comprising a flexible bag (paragraph 0012, “The reservoir comprises a fillable bladder having flexible walls that can be sealed”), the flexible bag comprising a proximal end and a distal end (see annotated fig. 2A below), the distal end comprising an outlet port (see annotated fig. 2A below), wherein the outlet port comprises a membrane (see annotated fig. 2A below) adapted to be pierced by a needle (paragraph 0039),
 an actuator 80 adapted to collapse the medicament container (paragraph 0016, “The device comprises a housing having an upper end and a lower end, the lower end having an aperture therein and the upper end being adapted to receive a drive actuator. 
a dual tip injection needle 72 fixed within the housing (fig. 2A, needle 72 with upper end 74 and lower tip 78 within housing 52), wherein in an initial state before the medicament container is collapses a proximal tip of the needle is spaced from the membrane (fig. 2A, reservoir 70 spaced from needle 72),
but fails to teach wherein the flexible bag is configured to increase in length between the proximal end and the distal end during a transition of the flexible bag to a collapsed state, and a roller element adapted to collapse the medicament container in response to being driven by a motor.

    PNG
    media_image5.png
    683
    436
    media_image5.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the flexible bag disclosed in Modi by configuring it to increase in length between the proximal end and the distal end during a transition of the flexible bag to a collapsed state, as taught by Nagel, for the purpose of improving the release of medicament from the flexible bag by adding a compressive force to the sides of the bag (see Nagel, paragraph 0008, “By narrowing the cylindrical braid the bag is compressed and the liquid medicament stored inside is displaced and thereby delivered through the outlet”), thereby increasing the amount of fluid released.
Modi, as modified by Nagel, fails to teach a roller element adapted to collapse the medicament container in response to being driven by a motor.
However, Basso teaches a roller element (fig. 1, squeezer 11, paragraph 0012) adapted to collapse the medicament container (fig. 1, flexible container 6) in response to being driven by a motor (paragraph 0009, “The relative axial displacement and/or the rotation of the squeezing member may be an externally actuated movement, e.g., driven by an external drive means, like a motor, for example”, paragraph 0045).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to replace the actuator disclosed in Modi’s reference, as modified by Nagel, with a motor and roller element adapted to collapse the medicament container in response to being driven by the motor, as taught by Basso, for the purpose of providing a suitable compressive force on the sides of the flexible bag, thereby improving the releasing of medicament by providing high dose accuracy (see 
Regarding claim 30, Modi, as modified by Nagel and Basso, discloses wherein the squeezer comprises at least one roller (see Basso, fig. 1, squeezer 11) adapted to collapse the medicament container (see Basso, fig. 1, flexible container 6, paragraph 0033 ) when the squeezer is moved in a distal direction (fig. 1, squeezer 11 and supporting member 12 moving in direction 14 towards distal outlet 8) and the proximal end of the medicament container remains in position within the housing (see Basso, paragraph 0010, “According to an embodiment, one of the squeezing member and the flexible container is secured against axial displacement with respect to the housing. The other one of the flexible container and the squeezing member is expediently axially displaceable…”, in this case, the flexible container is secured and the squeezing member is axially displaceable) such that the membrane (see Modi, see annotated fig. 2A above) is moved towards the proximal tip of the needle (see Modi, upper end 74 of needle 72) as the flexible bag increases in length between the proximal end and the distal end when the medicament container is being collapsed (see Nagel, paragraph 0022) so that the proximal tip of the needle pierces the membrane (see Modi, paragraph 0039, “As the actuator 80 exerts pressure on the reservoir 70, the reservoir 70 contacts the upper end 74 of the needle 72 and is punctured”.)
Regarding claim 31, Basso, as modified by Nagel and Modi, discloses substantially the device disclosed in claim 30, but fails to teach wherein the squeezer comprises two rollers adapted to collapse the medicament container between the two rollers in response to the squeezer being moved in the distal direction

It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the squeezer disclosed in figure 1 of Basso by using two rollers, as taught in figure 2 of Basso, for the purpose of providing a suitable means of squeezing larger or more inflated flexible bags by providing more surface area for force to act upon the flexible bag.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Modi in view of Nagel and Basso as applied to claim 30 above, and further in view of Wilmot (US 20100137808 A1).
Regarding claim 32, Basso, as modified by Nagel and Modi, discloses substantially the device disclose in claim 30, but is silent to wherein the housing comprises roller tracks to guide the at least one roller during movement in the distal direction.
However, Wilmot teaches wherein the housing comprises roller tracks (fig. 10, slots 214 and 216, paragraph 0159) to guide the at least one roller during movement in the distal direction (paragraph 0159).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the housing disclosed in Basso, as modified by Nagel and Modi, by adding roller tracks to guide the at least one roller during movement in the distal direction, as taught by Wilmot, for the purpose of improving the accuracy of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582. The examiner can normally be reached M-F 8:00 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785